DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2020 has been considered by the examiner.
The information disclosure statement filed failed to comply with 37 CFR 1.98(a)(3)(i) because it did not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The examiner has reviewed machine translations and English abstracts and has therefore considered the references.  However the applicant is reminded an English translation/explanation of relevance should always be provided with foreign language references.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Shinoda et al (US 2016/0032214) published 2/4/2016 (over one year prior to the effective filing date of the instant application).  
Regarding Claims 1-9:
Shinoda et al (US 2016/0032214) published 2/4/2016 (over one year prior to the effective filing date of the instant application).  Shinoda discloses a lubricating oil composition hydraulic oil for construction machines, industrial machines, windmills, machine tools, turbines shock absorbers and the like [0001][0077] (i.e. suitable for hydraulic equipment which is equipped with at least one of a wet type brake and a wet type clutch and which is selected from construction machinery, industrial machinery, power generator) the composition solves the problems relating to increasingly high pressure in hydraulic equipment [0004] 
Shinoda discloses the composition comprising a base oil [0010] a poly acrylate and a phosphorus compound [0010] a sulfur compound [0043] an amine salt of a phosphate [0049-0051](meeting the limitations of claims 8-9)  another sulfur compound [0057] as well as other additives such as antioxidants, oiliness agents and dispersants and rust inhibitors [0063]  
The dispersants include succinimides and are used in amounts of 0.01 to 1 mass % or 0.05 to 0. 5 mass % [0065-0069] 
antioxidants include phenolic and amine antioxidants [0071] which are preferably used combination in amounts of from 0.05 to 2 mas % or 0.1 mass % to 1 mass % [0071, 0073] 
The static coefficient of friction at 1000 cycles was measured by SAE No. 2 friction test per JCMAS P047 [0087] (i.e. as in claim 1)
Table 2 shows embodiments which meet the claim limitations as more fully below set forth:

    PNG
    media_image1.png
    632
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    756
    media_image2.png
    Greyscale

(Possessing the claimed static friction co-efficient after 1,000 cycles in conformity with SAE No. 2 test JCMAS P 047 2004 from 0.1 to 0.162 of claim 1)
(oiliness agent Dispersant 1 and 2 are a succinimide additive (P8 last two lines first column and second column first several lines) 
No ZDDP is used. 
0.2 amine + 0.6 phenol + 0.1succinimide =0.9 grams total (100 pbw = 100 %) 0.1/0.9=0.11 pbw or 11 % succinmide in the composition of amine based antioxidant and phenol based antioxidant meeting the limitations of claim 3)
0.2/0.6=0.3 or 1/3 which meets the limitation for 1/6 or more or ½ or less of claim 4.
0.2 amine meets the limitation of claim 5 for 0.01 to 1 mass %
0.6 meeting the limitation of claim 6 for 0.25 to 6 mass % phenol.
0.1 succinimide meets the limitation of claim 7.
Phosphate amine salt meets the limitations of claims 8-9
No ZDDP.
hydraulic oil for construction machines, industrial machines, windmills, machine tools, turbines shock absorbers and the like [0001][0077]  Since the reference teaches the exact composition it is necessarily suitable for hydraulic equipment which is equipped with at least one of a wet type brake and a wet type clutch and which is selected from construction machinery, industrial machinery, power generator (while the reference does not recite wet clutch or wet brake the machinery having same is expressly recited and will possess same).  This recitation is treated as intended use for purposes of examination.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
For example:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action as well as IDS submitted by applicant.  For example:
JP535503066 discloses a hydraulic fluid composition excellent in oxidation stability and performance under high pressure and can be used for a long time (P2 L1-20) for a power transmission, force control system such as hydraulic equipment and devices with sliding portions (P2 L2-4)  The hydraulic equipment uses operating pressures such as 30 MPa or more (P2 L5-10)  The lubricating composition comprising a base oil, a succinimide, a phenol antioxidant The composition comprises a base oil, and 0.01 to 5 wt.% amine antioxidant and 0.01 to 5 wt.% phenol antioxidant in ratio of `1:9 to 1:1 (P2 translation 5th par.-7th par. )  
No ZDDP is present P2 translation about a third page down) 

    PNG
    media_image3.png
    416
    1121
    media_image3.png
    Greyscale

The composition is for use in construction machinery, industrial machinery, sluices and hydraulic power generators IP2 third to last par.) The examples below meet the limitations of claims 1-7:

    PNG
    media_image4.png
    939
    863
    media_image4.png
    Greyscale

JP 11-323365 discloses a hydraulic oil with excellent stability against oxidation and extreme pressure and sludge inhibiting under high temp and high pressure of a piston pump in a machine.  The composition comprises a base oil, 0.01 to 1 mass % alkenyl succinimide or derivative, 0.1 to 5 mass % phosphoric ester, 0.05 to 0.5 mass % 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PAMELA H WEISS/Primary Examiner, Art Unit 1796